ARNOLD, Judge.
When an appeal is pending the trial court is functus officio. It has no authority to issue further orders in the case. Wiggins v. Bunch, 280 N.C. 106, 184 S.E. 2d 879 (1971). Consequently, ' plaintiffs’ appeal from the November 14 order precluded the subsequent entry of summary judgment against them. The December 19 judgment therefore must be vacated- and the cause remanded for proceedings in accordance with our opinions in cases No. 751SC121 and 751SC261.
Vacated and remanded.
Judges Martin and Clark concur.